In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00189-CR

DANIEL CHARLES RAY HANSON                  §    On Appeal from Criminal District
A/K/A DANIEL CHARLES HANSON,                    Court No. 4
Appellant                                  §
                                                of Tarrant County (1516655D)
                                           §
                                                March 28, 2019
V.                                         §
                                                Opinion by Chief Justice Sudderth
                                           §
THE STATE OF TEXAS                              (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By ___/s/ Bonnie Sudderth_______________
                                         Chief Justice Bonnie Sudderth